Citation Nr: 1604451	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-12 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a rib disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a left leg disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a left hand disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a right hand disorder, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a right shoulder disorder, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a left elbow disorder, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a right elbow disorder, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for asthma, to include as due to an undiagnosed illness.

11.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the lumbosacral spine.

12.  Entitlement to an initial compensable rating for left knee degenerative joint disease prior to May 24, 2012, and in excess of 10 percent after May 24, 2012.

13.  Entitlement to an initial compensable rating for a left shoulder disorder.

14.  Entitlement to an effective date earlier than September 15, 2008, for the award of service connection for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to October 1975 and from December 1990 to April 1991, including service in Southwest Asia.  He had additional military reserve service before November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2010 and May 2010 by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  An April 2013 rating action granted an increased 10 percent rating for left knee degenerative joint disease effective from May 24, 2012.  The Veteran withdrew his request for a Board hearing in correspondence received by VA in September 2014.

The issue of entitlement to service connection for a cervical spine disorder, a rib disorder, a left leg disorder, a left hand disorder, a right hand disorder, a right shoulder disorder, joint pain, a left elbow disorder, a right elbow disorder, and asthma, to include as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative arthritis of the lumbosacral spine was manifested by forward flexion greater than 30 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees.

2.  The evidence demonstrates that the Veteran's left knee degenerative joint disease prior to May 24, 2012, was manifested by arthritis and pain without limitation of motion objectively confirmed by satisfactory evidence of painful motion.

3.  The evidence demonstrates that the Veteran's left knee degenerative joint disease after May 24, 2012, is manifested by arthritis and pain with limitation of motion objectively confirmed by satisfactory evidence of painful motion without evidence of flexion limited to 60 degrees.

4.  The evidence demonstrates that the Veteran's left shoulder disorder is manifested by subjective reports of pain without X-ray evidence of arthritis or objective evidence of limited arm motion.

5.  A request to reopen a service connection claim for left knee degenerative joint disease was received by VA on September 15, 2008, and the effective date for the award of service connection is assigned from that date; there is no evidence of an earlier unadjudicated claim to reopen.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative arthritis of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.71a Diagnostic Code 5237 (2015).

2.  The criteria for an initial compensable rating for left knee degenerative joint disease prior to May 24, 2012, and in excess of 10 percent after May 24, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2015).

3.  The criteria for an initial compensable rating for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

4.  The criteria for an effective date earlier than September 15, 2008, for the award of service connection for left knee degenerative joint disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in September 2008 and January 2009.  

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) records, and statements in support of the claims.  The Board finds there is no evidence of any additional existing pertinent records as to these matters.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2015) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2015).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

Lumbar Spine Disability

VA regulations provide that disabilities of the spine, including under Diagnostic Codes 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome), are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2015).  The General Rating Formula for rating Diseases and Injuries of the Spine provides a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted with forward flexion of the thoracolumbar spine to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; with combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; with combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  

The rating criteria for intervertebral disc syndrome require rating of the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).  

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations of intervertebral disc syndrome.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a (2015).  

By way of history,  an April 1976 rating decision established service connection for lumbar strain and assigned a 0 percent rating.  A transitional vertebra was found to be a developmental or constitutional defect which was not a disability for VA compensation purposes.  A December 2002 Board decision granted an increased 20 percent rating.  An April 2003 rating decision assigned a 20 percent rating for degenerative arthritis of the lumbosacral spine effective from July 26, 1996.

In correspondence dated September 10, 2008, the Veteran, in essence, requested entitlement to an increased rating for his service-connected back disability.  Private treatment records dated September 29, 2008, provided in support of his claim noted a history of HLA-B27 related spondyloarthropathy manifested by sacroiliitis.  It was noted the Veteran complained of worsening low back pain and stiffness.  The diagnoses included osteoarthritis of the lumbar spine and past spinous deformities.  An examination of the back revealed diffuse paraspinal and sacroiliac joint tenderness, left greater than right.  There was diminished forward spinal flexion.  Similar findings were noted on subsequent treatment reports.

In correspondence received by VA on October 22, 2008, the Veteran reported increased back pain with occasional radiating pain down the left leg.  He stated he had difficulty sleeping due to discomfort.  

VA examination in October 2009 noted the Veteran complained of constant left lower back pain with radiation to the left hip and left thigh.  He denied any flare-up of back symptoms.  He reported he was able to walk unaided for a couple of miles, but that he was unable to do heavy lifting and carrying and was limited in standing and walking for long periods of time.  It was noted he had retired and had missed no work over the past year due to this disability.  The examiner noted he had no incapacitating episodes over the past 12 months.  An examination revealed good spine alignment with no gross evidence of scoliosis or kyphosis.  Lumbar spine curvature was fairly maintained.  There was no obvious postural deformity and gait appeared normal.  He was able to bend forward, but could not touch his toes.  There was some discomfort to the left side on forward flexion and some stiffness in backward extension.  

Thoracolumbar spine range of motion studies revealed forward flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 30 degrees.  There was no additional limitation of motion with repetitive motion times three.  There was a sensation of pulling and aching at the left sacroiliac area.  There was no ankylosis or abnormality of the spine musculature.  Sensation, reflexes, and strength were normal.  A bit of decreased initial left knee jerk was noted, but seemed to normal upon repetition.  There was no evidence of atrophy.   Straight leg raise testing was negative.  X-ray studies revealed bilateral erosions in the sacroiliac joints with no evidence of spine involvement.  The diagnoses included HLA-B27 seronegative spondyloarthropathy with confirmed sacroiliitis.  

On examination in March 2010 the Veteran complained of burning lower back pain that radiated to the left hip.  There was otherwise no radiation, weakness, stiffness, fatigability, or decrease in endurance.  He reported flares to the neck and lower back with yard work.  He stated his low back disorder was effected after one hour of driving which was relieved after getting out of the car.  He had no additional limitation during periods of flare.  It was noted he had worked in personnel with the U.S. Postal Service and had no limitations due to his spine.  He stated he left work after 31 years due to number of years of service and age.  He had no periods of incapacitation from the spine under the orders of a health care provider in the preceding 12 months.  He could walk up to two miles without limitation and could stand for 20 to 30 minutes before he was bothered by his lower back.  There was no spasm on examination and no weakness or tenderness to palpation of the lumbar spine.  Posture and musculature was normal.  Deep tendon reflexes were 2+ to the lower extremities.  Straight leg raises were negative.  Sharp and light touch were intact.  Strength was 5/5.  

Range of motion studies revealed flexion to 80 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left rotation to 30 degrees, and right rotation to 30 degrees.  There was no pain with motion and no change with repetition of motion.  Posture and gait were normal.  The examiner noted unremarkable lumbosacral spine X-ray studies with mildly decreased range of motion on examination.  It was noted a private diagnosis of HLA B-27 spondyloarthropathy which at least as likely as not accounted for his diffuse joint complaints.  The diagnoses included sacroiliac dysfunction with possible sacroiliitis.  

In his March 2011 VA Form 9 the Veteran reported that he had severe back pain to the point that was unable to anything that required the use of his back.  He stated his constant pain was so severe he had to work in jobs that did not require physical movement and that his back pain alone led to his decision to retire.  

Private treatment records dated in July 2011 noted the Veteran complained of right-sided lower back discomfort with morning stiffness and stiffness after inactivity.  He reported the pain was nonradiating with no numbness or tingling.  He reported having some muscles spasms at night.  Examination revealed mild mid-thoracic vertebral tenderness and some associated thoracic tenderness.  There was mild right greater than left paralumbar myofascial tenderness.  Forward spinal flexion was diminished.  Straight leg raise testing was negative and neurological examination was normal.  X-ray studies revealed narrowing of the sacroiliac joints with some haziness, some possible squaring or the vertebrae with very small syndesmophytes, and some lower spine degenerative disc disease.  The examiner's impression was seronegative spondyloarthropathy.

VA examination in May 2012 included a diagnosis of degenerative joint disease of the lumbar spine.  It was noted the Veteran complained of progressively worsening back pain with constant pain radiating to then lower back and sometimes to the left thigh.  He denied flare-ups that impacted the function of the thoracolumbar spine.  Range of motion studies revealed forward flexion to 80 degrees with objective evidence of painful motion at that point, extension to 25 degrees with objective evidence of painful motion at that point, right lateral flexion to 30 degrees with no objective evidence of painful motion, left lateral flexion to 30 degrees with no objective evidence of painful motion, right lateral rotation to 30 degrees with no objective evidence of painful motion, and left lateral rotation to 30 degrees with no objective evidence of painful motion.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  There was no evidence of any functional loss and/or functional impairment of the thoracolumbar spine.  There was no evidence of localized tenderness or pain to palpation, guarding or muscle spasm, or muscle spasm.  Muscle strength and reflexes were normal.  Straight leg raise testing was negative.  There was no evidence of radicular pain or any other signs or symptoms due to radiculopathy.  The thoracolumbar spine condition impacted his ability to work with reported limitation standing for more than 30 minutes.  It was noted he reported he was able to bend, but with radiating pain to the back.  

Based upon the evidence of record, the Board finds the Veteran's service-connected degenerative arthritis of the lumbosacral spine was manifested by forward flexion greater than 30 degrees and combined range of motion greater than 120 degrees.  Range of motions studies upon VA examinations are shown to have adequately considered pain and functional loss due to other factors.  The Board has not overlooked the fact that the Veteran experiences pain.  However, pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Such was addressed in the aforementioned examinations.  The Board finds the overall evidence of record demonstrates no probative evidence of ankylosis or incapacitating episodes due to intervertebral disc syndrome.  The evidence is not indicative of a more severe spine disability, including as a result of functional loss limiting the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  

The Board acknowledges that the Veteran is competent to report symptoms of his back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected spine disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board accords these objective records greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, a schedular rating in excess of 20 percent for degenerative arthritis of the lumbosacral spine must be denied.

Left Knee Disability

VA regulations for Diagnostic Code 5260 provides a 30 percent rating where knee flexion is limited to 15 degrees; 20 percent where limited to 30 degrees; 10 percent where limited to 45 degrees; and 0 percent where limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Diagnostic Code 5261 provides a 50 percent rating where knee extension is limited to 45 degrees; 40 percent where limited to 30 degrees; 30 percent where limited to 20 degrees; 20 percent where limited to 15 degrees; 10 percent where limited to 10 degrees; and 0 percent where limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Under certain circumstances, a knee disability may receive separate ratings based on evidence showing limitation of motion (Diagnostic Codes 5003, 5010, 5256, 5260, and 5261) or instability (Code 5257, 5262, and 5263). See VAOPGCPREC 9- 2004 (September 17, 2004) and VAOPGCPREC 23-97 (July 1, 1997).

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight subluxation or lateral instability, a 20 percent rating is warranted for moderate subluxation or lateral instability, and a 30 percent rating is warranted for severe subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

In correspondence shown to have been received by VA on September 15, 2008, the Veteran requested that his claim for a left knee disability be reopened.  In an October 2008 statement he reported continued left knee pain and stiffness.

On VA examination in March 2010 the Veteran complained of constant anterior left knee pain with some cracking.  He denied radiating pain, weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, or decrease in endurance.  Examination of the knees revealed flexion to 140 degrees and extension to 0 degrees, actively and passively, without pain or change on repetition.  Lateral collateral and medial collateral ligaments were intact with 30 degrees of flexion varus/valgus stress.  Anterior cruciate and posterior cruciate ligaments were intact with Lachman's maneuver.  The medial meniscus and lateral meniscus were intact with Murray's maneuver.  X-ray studies revealed degenerative joint disease of the left knee.  

In his March 2011 VA Form 9 the Veteran reported that he had limited usage of his left knee due to severe pain.  He stated his constant pain led to his decision to retire and that his pain was so severe that that it affected his ability to do physical work which limited his opportunities for job advancement.  

Private treatment records dated in May 2011 noted the Veteran returned for follow up of recent left knee swelling with aspiration.  Examination revealed the prior synovitis had resolved, some slight crepitus, and some limited discomfort on range of motion.  It was noted that motion was nearly full.  X-ray studies revealed narrowing of the medial femoral compartment secondary to underlying mild osteoarthritis.  There was no chondrocalcinosis.  An August 2011 report noted range of knee motion was full.  His gait pattern was normal.  

VA examination on May 24, 2012, included a diagnosis of left knee degenerative joint disease.  It was noted the Veteran complained of constant pain and stiffness and reported that fluid had been drained from the knee approximately one year earlier.  He denied symptom flare-ups.  Range of motion studies revealed flexion to 130 degrees with objective evidence of painful motion at that point.  Extension was to 0 degrees.  Post-repetitive motion testing revealed flexion to 130 degrees and extension to 0 degrees.  There was tenderness or pain to palpation of the left knee, but no additional limitation of motion on repetitive use testing and no functional loss and/or functional impairment of the knee.  Muscle strength and joint instability testing were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  It was noted the Veteran used an athletic band on the left knee.  The condition impacted his ability to work with reported limitation standing for more than 30 minutes and bending.  X-ray studies revealed mild degenerative changes with bone on bone to the medial compartment.  

Based upon the evidence of record, the Board finds the Veteran's left knee degenerative joint disease prior to May 24, 2012, was manifested by arthritis and pain without limitation of motion objectively confirmed by satisfactory evidence of painful motion.  Although the Veteran had complained of pain, stiffness, and discomfort, there was no evidence of any actual loss of motion or functional loss that affected his ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance.  The evidence also demonstrates that his left knee degenerative joint disease after May 24, 2012, is manifested by arthritis and pain with limitation of motion objectively confirmed by satisfactory evidence of painful motion without evidence of flexion limited to 60 degrees.  There was also no evidence during this second period of the Veteran's having limitation of extension to warrant the assignment of a separate compensable rating.  Moreover, during both periods, there was no objective evidence of instability.

Although the Veteran is competent to report symptoms of his disability such as pain and stiffness, he is not competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  The medical findings in this case directly address the criteria under which this disability is evaluated, and the Board accords these objective findings greater weight than the Veteran's subjective symptomatology reports.  Therefore, a compensable rating for the left knee disability prior to May 24, 2012, and a schedular rating in excess of 10 percent after May 24, 2012, must be denied.  The preponderance of the evidence is against his claim.

Left Shoulder Disability

VA regulations for Diagnostic Code 5201 provides ratings for limitation of arm motion for the major arm when motion is limited to 25 from the side (40 percent), when limited to midway between side and shoulder level (30 percent), and when limited at shoulder level (20 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).  

Normal ranges of shoulder motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees. 38 C.F.R. § 4.71, Plate I. 

On VA examination in March 2010 the Veteran complained of left shoulder pain when he lifted his arm.  He reported he was right hand dominant.  Examination of the shoulders revealed forward flexion to 180 degrees, actively and passively, without pain.  There was no change with repetition.  Abduction was to 180 degrees, actively and passively, without pain and with no change on repetition.  Internal/external rotation was to 90 degrees, actively and passively, without pain and with no change on repetition.  X-ray studies revealed a three millimeter triangular ossification of the acromioclavicular joint.  

In his March 2011 VA Form 9 the Veteran reported that he had limited usage of his left shoulder due to severe pain.  He stated his pain was so severe that that it affected his ability to do physical work which limited his opportunities for job advancement.  

Private treatment records dated in August 2011 noted range of shoulder motion was full.  

VA examination in May 2012 included a diagnosis of left shoulder sprain.  It was noted the Veteran complained of constant left shoulder pain, but denied flare-ups.  Range of motion revealed flexion to 180 degrees with no objective evidence of painful motion and abduction to 180 degrees with no objective evidence of painful motion.  There was no additional limitation of motion on repetitive use testing and no functional loss and/or functional impairment of the shoulder.  There was localized tenderness or pain on palpation, but no evidence of guarding, ankylosis of the glenohumeral articulation, mechanical symptoms, recurrent dislocation, or acromioclavicular joint condition.  Muscle strength was normal.  X-ray studies revealed no degenerative or traumatic arthritis.  The examiner found the shoulder condition did not impact the Veteran's ability to work.  

Based upon the evidence of record, the Board finds the Veteran's left shoulder disorder is manifested by subjective reports of pain without X-ray evidence of arthritis or objective evidence of limited arm motion.  In light of the evidence in this case demonstrating additional complex nonservice-connected medical problems, the objective records in this case as to the left shoulder disorder are afforded greater weight than the Veteran's subjective reports.  Other diagnostic codes for rating shoulder disability (5200, 5202, and 5203) are not for consideration because the pathology required by such codes (ankylosis of the scapulohumeral articulation; flail shoulder; false flail joint; fibrous union of the humerus; recurrent dislocation of the humerus at the scapulohumeral joint; malunion of the humerus; or impairment of the clavicle or scapula ankylosis) is not shown.  Therefore, a compensable rating for a left shoulder disorder is not warranted.  The preponderance of the evidence is against his claim

Extra-Schedular Rating Consideration

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the objective manifestations of the service-connected disabilities are congruent with the disability picture represented by the disability ratings assigned herein.  The examiners clearly noted that the Veteran's manifest symptoms and impairment due to these disorders.  The Veteran's statements asserting that his thoracolumbar spine, left knee, and left shoulder disabilities had caused him to retire from work early are found to warrant a lesser degree of probative weight than the specific medical findings report in light of the evidence of his additional nonservice-connected medical problems and considering his own personal interests in the claim.  

Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's specific disabilities because the rating criteria reasonably describe his disability level and symptomatology.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, referral is not warranted.

Earlier Effective Date Claim

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2015).  Final Board decisions are not subject to review except as provided by statute, such as appeal to the United States Court of Appeals for Veterans Claims  or review based upon a CUE motion.  38 C.F.R. §§ 20.1100(b), 20.1400 (2015).

VA regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Board, however, that is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

The pertinent evidence of records shows that an April 1976 rating decision denied service connection for a left knee disorder.  A December 2002 Board decision reopened a service connection claim for a left knee disability and denied the claim.  The December 2002 Board determination has become final.  

A March 2006 rating decision denied reopening service connection for a left knee disability.  The Veteran was notified of the decision, but did not appeal.  

In correspondence shown to have been received by VA on September 15, 2008, the Veteran requested that his claim for a left knee disability be reopened.  In his June 2010 notice of disagreement he noted that his initial claim for left knee pain had been made in 1976 and had been denied.  He asserted, in essence, that an earlier effective date for the award of service connection was warranted.  

Based upon a review of the evidence of record, the Board finds that a request to reopen a service connection claim for left knee degenerative joint disease was received by VA on September 15, 2008, and that the effective date for the award of service connection is assigned from that date.  There is no evidence of an earlier unadjudicated claim to reopen subsequent to the March 2006 final rating decision and no evidence of CUE in that decision or in the December 2002 Board decision.  

The Veteran does not assert, and the available evidence does not show, that he submitted a specific claim to reopen after notice of the March 2006 rating decision and prior to September 15, 2008.  Therefore, the appeal for entitlement to an earlier effective date must be denied.  The preponderance of the evidence is against the claim.


ORDER

Entitlement to a rating in excess of 20 percent for degenerative arthritis of the lumbosacral spine is denied.

Entitlement to an increased 10 percent rating for left knee degenerative joint disease for the period from September 15, 2008, to May 24, 2012, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease after May 24, 2012, is denied.

Entitlement to an initial compensable rating for a left shoulder disorder is denied.

Entitlement to an effective date earlier than September 15, 2008, for the award of service connection for left knee degenerative joint disease is denied.


REMAND

Upon review of the evidence, the Board finds that further development for the service connection issues remaining on appeal is required.  The Veteran contends, in essence, that he has pain/disability of multiple joints and asthma as a result of his service in Southwest Asia.  Although VA examination in March 2010 noted private diagnoses of HLA B-27 spondyloarthropathy, which accounted for his diffuse joint complaints, and asthma, the examiner provided no opinions as to etiology.  The Board notes that such diagnoses appear to exclude presumptive service connection consideration as due to undiagnosed illness.  See Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004).  However, the issue of entitlement to direct service connection, including as a result of any actual environmental exposure or events during service in Southwest Asia, must be addressed.  It is significant to note that service treatment records dated in October 1972 and April 1973 noted ankylosing spondylitis had been suspected.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained treatment records with the appellate record.  All records obtained should be associated with the appellate record.

2.  Obtain a clarifying medical opinion from an appropriate medical specialist addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran has chronic cervical spine, rib, left leg, left hand, right hand, right shoulder, joint pain, left elbow, right elbow, or asthma disabilities as a result of active service, including service in Southwest Asia.  If it is determined that any of the Veteran's joint disorders are due to HLA B-27 spondyloarthropathy an opinion must be provided as to whether is at least as likely as not (50 percent probability or greater) that this disorder began during or as a result of service.  Additional examinations, tests, or studies should be conducted as necessary for adequate opinions.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


